DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 06/11/2020, this is a First Action Non-Final Rejection on the Merits. Claims 1-21 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 21, Applicant provides the claim limitation “…...at least two light sources arranged spaced apart from each other”, however, based on the currently provided claim language, it is unclear what the metes and bounds of the claimed “spaced apart” encompass, and therefore claims 1 and 21 are rendered indefinite.  Specifically, it is unclear what are the particular locations/positions of each of the light sources, for example:
Are they located or mounted on the ceiling at two different locations?, 
Are they located or mounted on the robotic arm at two different locations? Or alternatively, located on the robot platform? 
Are they located, one on the ceiling and the other mounted on the robotic arm?. 
Therefore, the claim language needs to provide further clarification about the locations and/or positions of the two light sources, respectively.  
Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 2-20, these claims are either directly or indirectly dependent upon independent claim 1, and therefore are also rejected under this section for at least their dependency upon a rejected base claim.

Allowable Subject Matter
It appears claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in this Office action, however, further search and consideration may be required upon the submission of claim amendments.
The following is the Examiner's statement of reasons for the indication of allowable subject matter: The prior art of record does not disclose the combination of limitations found in independent claims 1 and 21. The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention. A hypothetical prior art rejection would require impermissible hindsight reasoning. Thus, the prior art references do not disclose the recited claim limitations when considered as a whole.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. – NPL Vision-Guided Robot System for Picking Objects by Casting Shadows to Agrawal et al, which is directed to a complete vision-guided robot system for model-based three-dimensional (3D) pose estimation and picking of singulated 3D objects. Our system employs a novel vision sensor consisting of a video camera surrounded by eight flashes (light emitting diodes). By capturing images under different flashes and observing the shadows, depth edges or silhouettes in the scene are obtained. The silhouettes are segmented into different objects and each silhouette is matched across a database of object silhouettes in different poses to find the coarse 3D pose. 
2. – NPL Safe Robotic Manipulation to Extract Objects from Piles: From 3D Perception to Object Selection to Rasoul Mojtahedzadeh, which is directed to the task of autonomous selection of objects to re-move (unload) them from a pile in robotic manipulation systems. Applications such as the automation of logistics processes and service robots require an ability to autonomously manipulate objects in the environment. A collapse of a pile of objects due to an inappropriate choice of the object to be removed from the pile cannot be afforded for an autonomous robotic manipulation system. This dissertation presents an in-depth analysis of the problem and proposes methods and algorithms to empower robotic manipulation systems to select a safe object from a pile elaborately and autonomously.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, AU 3664